                                UNITED STA TES DISTRICT COURT
                                                                                         FILE
                           FOR THE EASTERN DISTRICT OF TENNESSEE                             SEP 18 Z019
                                     SOUTHERN DIVISION
                                                                                      0fe/-k, 'l:L :s. {!JiStnct Court
                                                                                    Eastern '.QfsfiidFtff ~nnessee
                                                                                           -'At(Bnattano011e
   ERIC LEMOINE, et al.,

                            Plaintiffs,

   V.
                                                          Misc. Case No.:    I: lq MC. )+0
   MOSSBERG CORPORATION, et al.,

                            Defendants.
                                                                            V\!(~(~

         DEFENDANT'S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
                  SERVED ON NON-PARTY SDS IMPORTS, LLC

           Come now Defendants Mossberg Corporation and O.F. Mossberg & Sons, Inc.

 (collectively, "Mossberg"), by and through counsel of record, pursuant to Fed. R. Civ. P. 45, and

 requests that this Court enter an order compelling non-party SDS Imports, LLC ("SDS") to

 produce the documents requested in the underlying subpoena in compliance with Rule 45. As

 grounds in support thereof, Mossberg respectfully states the following:

          1.       Mossberg has been sued by Plaintiffs Eric Lemoine and TTC Performance

Products, Inc., d/b/a Black Aces (collectively, "Plaintiffs") in a matter pending in the United States

District Court-District of Connecticut, Case No.: 3:18-CV-01270-KAD (the "Litigation").

Plaintiffs' claims against Mossberg assert inter alia infringement of United States Patent No.

8,756,846 (the "'846 Patent").

          2.       Through the course of discovery, it has been disclosed that Plaintiffs have a

business relationship with SDS, including but not limited to entering into an exclusive license

agreement with SDS regarding the asserted '846 Patent.




4818-8354-2946.4
 Case 1:19-mc-00040-HSM-CHS Document 1 Filed 09/18/19 Page 1 of 4 PageID #: 1
           3.       Mossberg seeks documents related to the exclusive license agreement between SDS

 and Plaintiffs, and the subject matter of the Litigation. The documents sought from SDS are highly

 relevant to key issues in the Litigation, including the proper interpretation and alleged infringement

 of the' 846 Patent (e.g., how the '846 Patent is interpreted by SDS and Plaintiffs to cover shotguns

 sold by SDS which include only one shotshell extractor, whereas claim 1 of the '846 Patent

 requires two extractors, among other relevant differences), validity of the '846 Patent (e.g.,

 whether shotguns sold by SDS prior to the filing of the '846 Patent and which accepted a

 removeable box magazine, including the SAS-12 shotgun, invalidate the '846 Patent), and alleged

 damages (e.g., the circumstances surrounding the exclusive license granted to SDS, including

 SDS' s costs and profits for their licensed guns, are relevant to Plaintiffs' claim for damages),

 among others. Plaintiffs failed to produce documents related to the SDS license agreement, which

 forced Mossberg to incur the cost of issuing the underlying subpoena to SDS, a limited liability

 company located in the Eastern District of Tennessee.

          4.       In compliance with E.D. Tenn. L.R. 37.2, a true and correct copy of the subpoena

served on SDS is submitted with this Motion as Exhibit 1 to the Declaration of Jacob Song.

          5.       The subpoena to SDS required the production of responsive documents by May 16,

2019.

          6.       To date, SDS has not served or filed objections to Mossberg's subpoena, pursuant

to Fed. R. Civ. P. 45(c)(2)(B).

          7.       After failing to receive any responses, objections, or responsive documents to

Mossberg's subpoena, Mossberg's counsel sent correspondence to SDS on June 3, 2019 to inquire

about compliance with that subpoena.




4818-8354-2946.4
 Case 1:19-mc-00040-HSM-CHS Document 1 Filed 09/18/19 Page 2 of 4 PageID #: 2
           8.      On June 10, 2019, SDS provided a partial document production responsive to

 Mossberg's subpoena; through correspondence between Mossberg and SDS, SDS confirmed that

 it was withholding other responsive documents.                 Mossberg explained in follow-up

 communications that the withheld documents needed to be produced pursuant to the subpoena.

           9.      Prior to the filing of this motion, Mossberg attempted to meet and confer with SDS

 on numerous occasions, but received no response.

           10.     SDS's failure to serve objections to Mossberg's subpoena results in a waiver of any

 and all objections. See In re DG Acquisition Corp., 151 F.3d 75, 81 (2d Cir. 1998); Moon v. SCP

 Pool Corp., 232 F.R.D. 633,636 (C.D. Cal. 2005); Whitlow v. Martin, 263 F.R.D. 507, 510 (C.D.

 Ill. 2009).

           WHEREFORE, in consideration of the foregoing and the supporting papers, Mossberg

 respectfully requests that this Court enter an order compelling SDS to comply with Mossberg's

 subpoena to produce the requested documents.

          Dated this 17th day of September, 2019.




                                                     303 Peachtree Street, NE, Suite 2750
                                                     Atlanta, GA 30308-3218
                                                     Phone (404) 222-4600
                                                     greg.crochet@kutakrock.com

                                                     Jacob Song (Pro Hae Vice forthcoming)
                                                     California Bar No. 265371
                                                     5 Park Plaza, Suite 1500
                                                     Irvine, CA 92614-8595
                                                     Phone (949) 417-0999
                                                     jacob song(a),kutakrock.com

                                                     Attorneys for Defendants



4818-8354-2946.4
 Case 1:19-mc-00040-HSM-CHS Document 1 Filed 09/18/19 Page 3 of 4 PageID #: 3
                                    CERTIFICATE OF SERVICE

            J hereby certify that on September 17, 2019, a true and correct copy of this document was

  served on counsel for all parties of record or their counsel in this matter by delivering to the address

 of said parties or their counsel, by placing the same in the United States Mail addressed to the

 parties or to the ofiice of the counsel, postage pre-paid, as follows:


            Bruce H. Raymond                              Lou Gigliotti, Jr.
            Evan K. Buchberger                            Louis R. Gigliotti, PA
            Raymond Law Group LLC                         1605 Dewey Street
            I 00 Sycamore Street                          Hollywood, FL 33020
            Suite I
            Glastonbury, CT 06062

           SDS Imports, LLC
           c/o Scott Huff, Registered Agent
           706 Mize Farm Ct.
           Maryville, TN 37083


                                                      Gregory. . Cr chet
                                                      BPR No. 026962
                                                      303 Peachtree Street, NE, Suite 2750
                                                      Atlanta, GA 30308-3218
                                                      Phone(404)222-4600
                                                      greg.crochet@kutakrock.com




4818-83 54-2946.4
 Case 1:19-mc-00040-HSM-CHS Document 1 Filed 09/18/19 Page 4 of 4 PageID #: 4
